                                             United States Attorney
                                             Southern District of New York

                                             The Silvio J. Mollo Building
                                             One Saint Andrew’s Plaza
                                             New York, New York 10007




      United States v. Gustavo L. Vila




SO ORDERED:

__________________________________ 8-25-20
JUDITH C. McCARTHY
United States Magistrate Judge
